Exhibit 10.2

EXECUTION VERSION

 

J.P. MORGAN SECURITIES INC.

JPMORGAN CHASE BANK, N.A.

270 Park Avenue

New York, New York 10017

 

BARCLAYS BANK PLC

BARCLAYS CAPITAL

745 Seventh Avenue

New York, New York 10019

 

UBS SECURITIES LLC

299 Park Avenue

New York, NY 10171

UBS LOAN FINANCE LLC

677 Washington Boulevard

Stamford, CT 06901

June 9, 2010                                

Allscripts-Misys Healthcare Solutions, Inc.

222 Merchandise Mart, Suite 2024

Chicago, IL 60654

Attention:         William J. Davis, Chief Financial Officer

Allscripts-Misys Healthcare Solutions, Inc.

Senior Secured Credit Facilities

Commitment Letter

Ladies and Gentlemen:

You have advised J.P. Morgan Securities Inc. (“JPMorgan”), JPMorgan Chase Bank,
N.A. (“JPMorgan Chase Bank”), Barclays Bank PLC (“Barclays Bank”), Barclays
Capital, the investment banking division of Barclays Bank (“Barclays Capital”),
UBS Securities LLC (“UBSS”) and UBS Loan Finance LLC (“UBS” and together with
JPMorgan, JPMorgan Chase Bank, Barclays Bank, Barclays Capital and UBSS, the
“Commitment Parties”) that Allscripts-Misys Healthcare Solutions, Inc. (the
“Borrower”) intends to enter into the Transactions described in the introductory
paragraph of Exhibit A hereto. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Summary of Terms and
Conditions attached hereto as Exhibit A (the “Term Sheet”). The sources and uses
of funding for the Transactions are described in the Sources and Uses Table (the
“Table”) attached hereto as Schedule I.

JPMorgan, Barclays Capital and UBSS are pleased to advise you that they are
willing to act as joint lead arrangers and joint bookrunners for the Facilities.
Furthermore, (i) JPMorgan Chase Bank is pleased to advise you of its several
commitment to provide 55% of the aggregate amount of each of the Facilities,
(ii) Barclays Bank is pleased to advise you of its several commitment to provide
30% of the aggregate amount of each of the Facilities and (iii) UBS is pleased
to advise you of its several commitment to provide 15% of the aggregate amount
of each of the Facilities (JPMorgan Chase Bank,



--------------------------------------------------------------------------------

2

 

Barclays Bank and UBS, together, the “Initial Lenders”). This Commitment Letter,
the Term Sheet and the Table (collectively, the “Commitment Letter”) set forth
the terms and conditions on and subject to which the Initial Lenders are willing
to make their commitments.

It is agreed that JPMorgan, Barclays Capital and UBSS will act as joint lead
arrangers and joint bookrunners in respect of the Facilities (in such
capacities, the “Arrangers”) and that JPMorgan will have “left” placement in any
marketing materials or other documentation used in connection with the
Facilities. It is further agreed that JPMorgan Chase Bank will act as the sole
administrative agent in respect of the Facilities. You agree that, as a
condition to the commitments and agreements hereunder, no other agents,
co-agents, bookrunners or arrangers will be appointed, no other titles will be
awarded and no compensation will be paid in connection with the Facilities (in
each case other than that expressly contemplated by the Term Sheet and the Fee
Letter referred to below) unless you and we shall so agree.

You understand that the Facilities will be syndicated and you agree to actively
assist the Arrangers in completing timely syndications reasonably satisfactory
to the Arrangers and you. We intend to commence syndication efforts promptly,
and you agree to actively assist us in completing a syndication reasonably
satisfactory to us and you. Such assistance shall include (a) your using
commercially reasonable efforts to ensure that the syndication efforts benefit
materially from your existing banking relationships, (b) direct contact between
your senior management and the proposed Lenders and your using commercially
reasonable efforts to ensure direct contact between your advisors and the
proposed Lenders at mutually convenient times and locations, (c) as set forth in
the next paragraph, assistance from you in the preparation of materials to be
used in connection with the syndication (collectively, with the Term Sheet, the
“Information Materials”) and (d) the hosting, with us and your senior
management, of one or, if mutually agreed, additional meetings of prospective
Lenders at mutually convenient times and locations.

You will assist us in preparing Information Materials, including Confidential
Information Memoranda, for distribution to prospective Lenders. If requested,
you also will assist us in preparing an additional version of the Information
Materials (the “Public-Side Version”) to be used by prospective Lenders’
public-side employees and representatives (“Public-Siders”) who do not wish to
receive material non-public information (within the meaning of United States
federal securities laws) with respect to the Borrower, the Target, their
respective affiliates and any of their respective securities (“MNPI”) and who
may be engaged in investment and other market related activities with respect to
any such entity’s securities or loans. Before distribution of any Information
Materials, you agree to execute and deliver to us (i) a letter in which you
authorize distribution of the Information Materials to a prospective Lender’s
employees willing to receive MNPI (“Private-Siders”) and (ii) a separate letter
in which you authorize distribution of the Public-Side Version to Public-Siders
and represent that no MNPI is contained therein. You also acknowledge that
Commitment Party Public-Siders who are publishing debt analysts may participate
in any meetings held pursuant to clause (d) of the preceding paragraph to the
extent that such meeting is open to any Public-Siders; provided that such
analysts shall not publish any information obtained from such meetings at any
time in violation of any confidentiality agreement between you and the relevant
Commitment Party Public-Sider.

The Borrower agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, unless the Borrower advises the Arrangers in
writing (including by email) within a reasonable time prior to their intended
distribution that such materials should be distributed only to Private-Siders:
(a) administrative materials prepared by the Commitment Parties for prospective
Lenders (such as a lender meeting invitation, lender allocation, if any, and
funding and closing memoranda), (b) notification of changes in the terms of the
Facilities and (c) other materials designated by the Borrower for all
prospective Lenders after the initial distribution of Information Materials. If
you advise us that any of the foregoing should be distributed only to
Private-Siders, then Public-Siders will



--------------------------------------------------------------------------------

3

 

not receive such materials without further discussions with you. The Borrower
hereby authorizes the Commitment Parties to distribute draft and final
definitive documentation with respect to the Facilities (other than any such
documentation identified by the Borrower in writing (including by email) within
a reasonable time prior to the intended distribution for distribution solely to
Private-Siders) to Private-Siders and Public-Siders.

JPMorgan, Barclays Capital and UBSS, in their capacity as Arrangers, will
manage, in consultation with you, all aspects of the syndication, including
decisions as to the selection of institutions to be approached and when they
will be approached, when their commitments will be accepted, which institutions
will participate, the allocation of the commitments among the Lenders and,
subject to the terms of the Fee Letter, the amount and distribution of fees
among the Lenders. In their capacity as Arrangers of the Facilities, JPMorgan,
Barclays Capital and UBSS will have no responsibility other than to arrange the
syndication as set forth herein and in no event shall be subject to any
fiduciary or other implied duties. Additionally, the Borrower acknowledges and
agrees that, as Arrangers, JPMorgan, Barclays Capital and UBSS are not advising
the Borrower as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Arrangers shall have no responsibility or liability to the Borrower with respect
thereto.

To assist us in our syndication efforts, you agree promptly to prepare and
provide to us all information with respect to the Borrower and its subsidiaries
and the Transactions, including all financial information and projections (the
“Projections”), as we may reasonably request in connection with the arrangement
and syndication of the Facilities. You hereby represent and covenant that
(a) all written information and all oral communication made in Lender meetings
and due diligence sessions held in connection with the syndication of the
Facilities (other than the Projections and information of a general economic or
industry-specific nature) (the “Information”) that has been or will be made
available to us by you or any of your representatives is or will be, taken as a
whole, when furnished, complete and correct in all material respects and does
not or will not, taken as a whole, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made (after giving effect to all
supplements thereto) and (b) the Projections that have been or will be made
available to us by you or any of your representatives have been or will be
prepared in good faith based upon assumptions that you reasonably believe to
have been reasonable at the time made and at the time such Projections are made
available to the Arrangers (it being understood that any such Projections are
subject to significant uncertainties and contingencies, many of which are beyond
your control, and that no assurance can be given that such Projections will be
realized and that actual results may differ from such Projections and that such
differences may be material). You understand that in arranging and syndicating
the Facilities we may use and rely on the Information and Projections without
independent verification thereof.

If any Initial Lender becomes a Defaulting Lender (as defined below), you may,
at your sole expense and effort, upon notice to such Initial Lender and the
Arrangers, require such Initial Lender to assign and delegate, without recourse,
all of its interests, rights and obligations under this Commitment Letter to an
assignee selected by you in consultation with the Arrangers (a “Replacement
Lender”) that shall assume such obligations (which assignee may be another
Initial Lender, if such other Initial Lender accepts such assignment). The
Arrangers agree to use their commercially reasonable efforts to assist you in
identifying a Replacement Lender and effecting any such assignment and
delegation (it being understood that such efforts shall not be deemed to require
the Arrangers to cause any of their affiliates to agree to become the
Replacement Lender). It is understood and agreed that any such assignment and
delegation shall not reduce or otherwise affect the commitments in respect of
the Facilities of the other



--------------------------------------------------------------------------------

4

 

Initial Lenders. For purposes of the foregoing, “Defaulting Lender” shall mean
shall mean any Initial Lender that (a) becomes (or is controlled by any person
or entity that is) subject to any bankruptcy, insolvency, receivership,
conservatorship or other similar proceeding, (b) has (or is controlled by any
person or entity that has) become a “defaulting” lender generally in credit
agreements to which it is a party (other than actions taken in good faith to
exercise or preserve its rights and remedies as a lender) or (c) refuses to
execute (after reasonable written notice to such Initial Lender) or, in your
reasonable judgment following consultation with the applicable Initial Lender
and the Arrangers, materially delays in executing, the definitive credit
documentation with respect to the Facilities that has been fully negotiated
between you and the Commitment Parties in good faith (the “Credit
Documentation”). Notwithstanding the foregoing, no Initial Lender shall be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Initial Lender or a parent company thereof by a governmental
authority or an instrumentality thereof.

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to cause to be paid the nonrefundable fees described in the
Fee Letter dated the date hereof and delivered herewith (the “Fee Letter”).

Each Commitment Party’s commitments and agreements hereunder are subject to
(a) since May 31, 2009, there not having occurred any Borrower Material Adverse
Effect (as defined below), (b) such Commitment Party’s reasonable satisfaction
that until the earlier of (i) the completion of a Successful Syndication (as
hereinafter defined) and (ii) the date that is 60 days following the initial
funding of the Facilities, there shall be (or with regards to any portion of
such period occurring after the Closing Date shall reasonably be expected to be)
no competing offering, placement or arrangement of any debt securities or bank
financing by or on behalf of the Borrower or any of its subsidiaries (including
any new subsidiaries to be formed or acquired in connection with the
Transactions), (c) the Arrangers’ having been afforded a period of not less than
45 days following the execution and delivery of this Commitment Letter to
syndicate the Facilities, provided that such minimum period shall be extended in
case you execute any cure rights pursuant to clause (ii) of clause (f) of this
paragraph by the time period from the date written notice is given by the
Commitment Parties of noncompliance through the date such noncompliance is
cured, (d) the closing of the Facilities on or before December 9, 2010,
(e) compliance by you in all material respects with your agreements in clauses
(a), (b), (c) and (d) of the fourth paragraph of this Commitment Letter, other
than to the extent (i) noncompliance therewith has not materially impeded the
syndication of the Facilities or (ii) you shall have cured such noncompliance
within 5 business days of having received written notice from the Commitment
Parties of such noncompliance (it being agreed that the Commitment Parties shall
give you prompt written notice of any such noncompliance); and (f) the other
conditions expressly set forth in the Term Sheet. “Borrower Material Adverse
Effect” means any event, occurrence, fact, condition, effect, change or
development that, individually or when taken together with all other events,
occurrences, facts, conditions, effects, changes or developments, is, or is
reasonably expected to be, materially adverse to the business, assets,
liabilities (contingent or otherwise), financial condition or results of
operations of the Borrower and its Subsidiaries, taken as a whole; provided,
however, that none of the following shall constitute, and no event, effect,
change or development to the extent resulting from any of the following, shall
constitute or be taken into account in determining whether there has been a
“Borrower Material Adverse Effect”: (i) factors affecting the national or world
economy or financial, banking, credit, securities or commodities markets, taken
as a whole, except to the extent the Borrower and its subsidiaries are adversely
affected in a disproportionate manner as compared to other comparable companies
in the industry in which the Borrower and its subsidiaries operate;
(ii) conditions generally affecting the industries in which the Borrower or its
subsidiaries operate, except to the extent the Borrower and its subsidiaries are
adversely affected in a disproportionate manner as compared to other comparable
companies in the industry in which the Borrower and its subsidiaries operate;
(iii) factors resulting from or arising out of the announcement of the Merger
Agreement, the Misys Agreement or the transactions contemplated thereby



--------------------------------------------------------------------------------

5

 

(including any shareholder or derivative litigation arising from or relating to
the Merger Agreement, the Misys Agreement or the transactions contemplated
thereby) or the performance of the Merger Agreement or the Misys Agreement;
(iv) any circumstances relating to the loss in whole or in part of any business
relationship with any customer or client of the Borrower or any of its
subsidiaries set forth in Section 9.1(A) of the Parent Disclosure Letter, other
than as a result of the valid termination by a customer or client of any written
contract due to the breach by the Borrower or any of its subsidiaries of its
obligations under any such written contract to license material intellectual
property rights owned by the Borrower or any of its subsidiaries or perform
material services related to such licenses required to be licensed or performed,
respectively, under such written contract; (v) any failure by the Borrower to
meet any analysts’ revenue or earnings projections or Borrower guidance, in and
of themselves, or any failure by the Borrower to meet any of the Borrower’s
internal or published revenue or earnings projections or forecasts, in and of
themselves, or any decline in the trading price or trading volume of the common
stock of the Borrower, in and of themselves (it being understood that any event,
occurrence, fact, condition, effect, change or development giving rise to any
such failure or decline, other than an event, occurrence, fact, condition,
effect, change or development set forth in clauses (i) through (iv) above or
clauses (vi) through (viii) below, may be deemed to constitute, and may be taken
into account in determining whether there has been, or is reasonably expected to
be, a Borrower Material Adverse Effect); (vi) any effect resulting from changes
in laws or accounting principles, in each case, after the date hereof; (vii) any
effect resulting from any outbreak or escalation of hostilities, the declaration
of a national emergency or war, or the occurrence of any act of terrorism; or
(viii) any increase in the cost of or decrease in the availability of financing
to the Borrower or its subsidiaries with respect to the Share Repurchases.
“Successful Syndication” means that JPMorgan Chase Bank shall hold no more than
$60,000,000 of the aggregate commitment amount under the Facilities, Barclays
Bank shall hold no more than $50,000,000 of the aggregate commitment amount
under the Facilities and UBS shall hold no more than $40,000,000 of the
aggregate commitment amount under the Facilities.

You agree (a) to indemnify and hold harmless the Commitment Parties, their
affiliates and their respective directors, employees, advisors, and agents
(each, an “indemnified person”) from and against any and all losses, claims,
damages and liabilities to which any such indemnified person may become subject
arising out of or in connection with this Commitment Letter, the Fee Letter, the
Facilities, the use of the proceeds thereof, the Transactions or any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether any indemnified person is a party
thereto or whether brought by the Company, the Guarantors (as defined in the
Term Sheet), any of their respective affiliates or any other person or entity,
and to reimburse each indemnified person upon demand for any legal or other
expenses incurred in connection with investigating or defending any of the
foregoing, provided that the foregoing indemnity will not, as to any indemnified
person, apply to losses, claims, damages, liabilities or related expenses to the
extent they are found by a final, non-appealable judgment of a court to arise
from (i) the willful misconduct or gross negligence of such indemnified person
or any of its affiliates or its or their respective officers, directors,
employees or agents or (ii) a material breach by the relevant indemnified person
of the express contractual obligations of such indemnified person under this
Commitment Letter or the Credit Documentation pursuant to a claim made by the
Borrower, and (b) to reimburse each Commitment Party and its affiliates on
demand for all out-of-pocket expenses (including due diligence expenses,
syndication expenses, consultant’s fees and expenses, travel expenses, and
reasonable fees, charges and disbursements of counsel) incurred in connection
with the Facilities and any related documentation (including this Commitment
Letter, the Fee Letter and the Credit Documentation) or the administration,
amendment, modification or waiver thereof. No indemnified person shall be liable
for any damages arising from the use by others of Information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent such damages are found by a final,
non-appealable judgment of a court to arise from the gross negligence or willful
misconduct of such indemnified person or any of its affiliates or its or their
respective officers, directors, employees or agents. In addition, no indemnified
person shall be liable for



--------------------------------------------------------------------------------

6

 

any special, indirect, consequential or punitive damages in connection with this
Commitment Letter, the Fee Letter, the Facilities, the use of the proceeds
thereof, the Transactions or any related transaction.

You acknowledge that each Commitment Party and its affiliates (the term
“Commitment Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which you may have conflicting interests regarding the transactions described
herein and otherwise. No Commitment Party will use confidential information
obtained from you by virtue of the transactions contemplated hereby or its other
relationships with you in connection with the performance by such Commitment
Party of services for other companies, and no Commitment Party will furnish any
such information to other companies. You also acknowledge that no Commitment
Party has any obligation to use in connection with the transactions contemplated
hereby, or to furnish to you, confidential information obtained from other
companies. You further acknowledge that each Arranger is a full service
securities firm and each Arranger may from time to time effect transactions, for
its own or its affiliates’ account or the account of customers, and hold
positions in loans, securities or options on loans or securities of the Borrower
and its affiliates and of other companies that may be the subject of the
transactions contemplated by this Commitment Letter. You waive, to the fullest
extent permitted by law, any claims you may have against each Commitment Party
for breach of fiduciary duty or alleged breach of fiduciary duty, in each case,
in connection with the syndication of the Facilities, and agree that no
Commitment Party will have any liability (whether direct or indirect) to you in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on your behalf, including your stockholders, employees or creditors,
in each case, in connection with the syndication of the Facilities.

Each Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates, subject to the confidentiality
restrictions set forth herein, information concerning you and the other
companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits afforded such Commitment Party hereunder.

This Commitment Letter shall not be assignable (a) by you without the prior
written consent of each Commitment Party (and prior to the Misys Closing (as
defined below), the approval of the Audit Committee of the Borrower’s Board of
Directors) or (b) by any Commitment Party without the prior written consent of
each Arranger and you (which consent, in the case of the Borrower prior to the
Misys Closing, shall be approved by the Audit Committee of the Borrower’s Board
of Directors) and any purported assignment without such consent shall be null
and void, is intended to be solely for the benefit of the parties hereto and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and the indemnified persons (it being
agreed that (i) each Initial Lender reserves the right in its sole discretion at
any time to assign and delegate all or a portion of its commitments in respect
of the Facilities hereunder, and to allocate all or a portion of its fees
payable in connection therewith, to one or more of its affiliates, provided that
no such assignment or delegation shall relieve such Initial Lender of any of its
obligations hereunder or under the Credit Documentation, including of any
obligation in respect of its commitment in respect of the Facilities, in the
event such affiliate shall fail to perform such obligation in accordance with
the terms hereof or of the Credit Documentation, as applicable and (ii) the
Initial Lenders have the right to syndicate the Facilities and receive
commitments with respect thereto, provided that, except as contemplated under
clause (b) of this paragraph, (x) no Initial Lender may assign all or any
portion of its commitments hereunder prior to the Closing Date and (y) each
Initial Lender shall retain exclusive control over all rights and obligations
with respect to the commitments hereunder until the Closing Date has occurred).
This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each Commitment Party; provided that (a) the Borrower
shall have the right, upon prior written notice to the Arrangers, to



--------------------------------------------------------------------------------

7

 

terminate this Commitment Letter and the commitments hereunder, subject to the
provisions of the second to last paragraph hereof and (b) any waiver or
amendment by the Borrower prior to the Misys Closing shall be approved by the
Audit Committee of the Borrower’s Board of Directors.

This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Commitment Letter by email or facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof. This Commitment Letter and
the Fee Letter are the only agreements that have been entered into among us with
respect to the Facilities and set forth the entire understanding of the parties
with respect thereto. Those matters that are not covered by the provisions
hereof and of the Term Sheet are subject to the approval and agreement of the
Commitment Parties and the Borrower.

This Commitment Letter shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York; provided, however, that the
interpretation of the definition of “Borrower Material Adverse Effect” for
purposes of this Commitment Letter shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws. Each party hereto consents to the exclusive jurisdiction and venue of the
state or federal courts located in the City of New York. Each party hereto
irrevocably waives, to the fullest extent permitted by applicable law, (a) any
objection that it may now or hereafter have to the laying of venue of any such
legal proceeding in the state or federal courts located in the City of New York
and (b) any right it may have to a trial by jury in any suit, action,
proceeding, claim or counterclaim brought by or on behalf of any party related
to or arising out of this Commitment Letter, the Fee Letter, the Term Sheet, the
transactions contemplated hereby or the performance of services hereunder.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheet or the Fee Letter nor any of their terms
or substance shall be disclosed, directly or indirectly, to any other person
(including, without limitation, other potential providers or arrangers of
financing) except (a) to your officers, directors, agents and advisors and, on a
confidential basis, those of the Target and Misys who are directly involved in
the consideration of this matter (except that the Fee Letter may only be
disclosed to the Target or Misys in a mutually agreed upon redacted form),
(b) as may be compelled in a judicial or administrative proceeding or as
otherwise required by law (in which case you agree to inform us promptly thereof
to the extent permitted by applicable law) or (c) with our prior written
consent, provided, that the foregoing restrictions shall cease to apply (except
in respect of the Fee Letter and its terms and substance) after this Commitment
Letter has been accepted by you.

Each Commitment Party and its affiliates will use all Confidential Information
(as defined below) solely for purposes that are subject to this Commitment
Letter and the transactions contemplated thereby and shall treat confidentially
all such Confidential Information, except that Confidential Information may be
disclosed (a) to its and its affiliates’ partners, directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information), (b) to
the extent requested or required by any state, Federal or foreign authority or
examiner regulating such Commitment Party, (c) to the extent required by
applicable law, rule or regulation or by any subpoena or similar legal process,
(d) in connection with any litigation or legal proceeding relating to this
Commitment Letter or the Fee Letter or any other documentation in connection
therewith or the enforcement of rights hereunder or thereunder or to which such
Commitment Party or any of its affiliates may be a party, (e) to any prospective
Lender (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential



--------------------------------------------------------------------------------

8

 

Information and agree to keep such Confidential Information confidential to the
same extent as required of each of the Commitment Parties hereinabove and below
or as otherwise reasonably acceptable to you and each Commitment Party,
including as may be agreed in any confidential information memorandum or other
marketing material), (f) with the consent of the Borrower, (g) on a confidential
basis, to any rating agency when required by such rating agency or (h) to the
extent such Confidential Information (i) becomes publicly available other than
as a result of a breach of this paragraph or (ii) becomes available to such
Commitment Party on a nonconfidential basis from a source other than the
Borrower or any of its subsidiaries, officers, directors, employees or advisors.
For the purposes of this paragraph, “Confidential Information” means all
information received from the Borrower or any of its subsidiaries, officers,
directors, employees or advisors relating to the Borrower or its businesses,
other than any such information that is available to the Commitment Parties on a
nonconfidential basis prior to disclosure by the Borrower. The obligations of
the Commitment Parties under this paragraph shall remain in effect until the
earlier of (i) one year from the date of termination of the commitments and
agreements of the Commitment Parties hereunder and (ii) the date the Credit
Documentation becomes effective, at which time any confidentiality undertaking
in the Credit Documentation shall supersede the provisions of this paragraph.

Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Borrower and each Guarantor (as
defined in the Term Sheet), which information includes names and addresses and
other information that will allow such Commitment Party to identify the Borrower
and each Guarantor in accordance with the Patriot Act.

The compensation, reimbursement, indemnification and confidentiality, governing
law, consent to jurisdiction and waiver of jury trial provisions contained
herein and in the Fee Letter and any other provision herein or therein which by
its terms expressly survives the termination of this Commitment Letter shall
remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder; provided
that the reimbursement, confidentiality and indemnification provisions hereunder
(other than the confidentiality of the Fee Letter and the contents thereof)
shall be superseded by the reimbursement, confidentiality and indemnification
provisions of the Credit Documentation upon the effectiveness thereof.

Notwithstanding any other provision of this Commitment Letter, the Term Sheet or
the Fee Letter to the contrary, in the event that, prior to the consummation of
the Initial Share Repurchase and the Misys Offering (collectively, the “Misys
Closing”) or, if the Misys Closing does not occur, at any time after the date
hereof (i) there is any action or determination to be made by us hereunder that
would require approval of the Borrower’s Board of Directors or any committee
thereof, (ii) there is any action, suit, proceeding, litigation or arbitration
between the Borrower and Misys or (iii) there is any disputed claim or demand
(including any claim or demand relating to enforcing any remedy under this
Commitment Letter, the Term Sheet or the Fee Letter) by the Borrower against
Misys, or by Misys against the Borrower, all actions or determinations of the
Borrower prior to the Misys Closing or, if the Misys Closing does not occur, at
any time after the date hereof or any determinations of the Borrower relating to
any such action, suit, proceeding, litigation, arbitration, claim or demand
(including all determinations by the Borrower whether to institute, compromise
or settle any such action, suit, proceeding, litigation, arbitration, claim or
demand and all determinations by the Borrower relating to the prosecution or
defense thereof), shall be made and approved by the Audit Committee of the
Borrower’s Board of Directors.



--------------------------------------------------------------------------------

9

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on June 9, 2010. This offer will
automatically expire at such time if we have not received such executed
counterparts in accordance with the preceding sentence.



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, J.P. MORGAN SECURITIES INC. By:  

/s/ James McHugh

Name:   James McHugh Title:   Executive Director JPMORGAN CHASE BANK, N.A. By:  

/s/ Krys Szremski

Name:   Krys Szremski Title:   Vice President

[Commitment Letter]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ John Skorbe

Name:   John Skorbe Title:   Managing Director

[Commitment Letter]



--------------------------------------------------------------------------------

UBS SECURITIES LLC By:  

/s/ David W. Barth

Name:   David W. Barth Title:   Managing Director   High Yield Capital Markets
By:  

/s/ Michael Lawton

Name:   Michael Lawton Title:   Director UBS LOAN FINANCE LLC By:  

/s/ David W. Barth

Name:   David W. Barth Title:   Managing Director   High Yield Capital Markets
By:  

/s/ Michael Lawton

Name:   Michael Lawton Title:   Director

[Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first written above by:

 

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. By:  

/s/ William J. Davis

Name:   William J. Davis Title:   Chief Financial Officer

[Commitment Letter]



--------------------------------------------------------------------------------

Schedule I

SOURCES AND USES TABLE

 

Sources:

         Term Loans    $ 570,000,000              Revolving Loans1    $ 0      
       Cash on Hand    $ 30,300,000                      Total Sources    $
600,300,000          

Uses:

         Initial Share Repurchase    $ 577,400,000              Payment of Fees
and Expenses2    $ 22,900,000                      Total Uses    $ 600,300,000
         

 

1

$150,000,000 availability.

2

Includes estimated OID.

[Commitment Letter]